DETAILED ACTION
This Office action is in response to an Amendment filed 10 March 2021, for application 15562528. Claims 1-15, 17-19 are pending, and have been examined. The independent claims are claims 1, 13, 17.  Claims 13-15, 17-19 are rejected.  Claims 1-12 are allowable over the prior art of record. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
§ 112(b) for claims 13-15, 17-19.


Regarding Rejection of Claims 17-20 under 35 U.S.C. § 101:
Applicant’s claim amendments overcome the rejection, and the rejection is removed.

Regarding Rejection of Claims 8, 9, 10, 11, 12, 15, 16, 19 and 20 under 35 U.S.C. § 112(b):
Applicant’s claim amendments overcome the rejections, and the rejections are removed. However, new rejections are made under 35 U.S.C. § 112(b) for claims 13-15, 17-19.

Prior Art Rejections and Allowable Matter:
Applicant’s claim amendments overcome the rejections, and the rejections are removed. However, new rejections are made under 35 U.S.C. § 112(b).


Claim Interpretation
The term, “manipulated stress anisotropy” does not appear to be a known term in the art, and thus the term is interpreted as defined in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 13-15, 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 13, the claim recites starting at line 17, “the third fracturing location.” The term appears to  have insufficient antecedent basis.  Then the claim estimates a second stimulated reservoir volume, but no first volume was estimated.  Then the claim calculates a difference between the first and second stimulated reservoir volumes, but no first stimulated reservoir volume was calculated, and thus a 

Regarding claim 17, the claim is rejected for reasons analogous to claim 13 directly above.

Dependent claims inherit the defects of their parent claims, and are rejected for the same reasons.


Allowable Subject Matter
Claims 1 -12 are allowable over the prior art of record.

Regarding independent claims 13 and 17, any indication of allowability is withheld pending resolution of the rejections under 35 USC § 112.

The following is an examiner’s statement of reasons for indicating allowable subject matter.
The allowability of the claims resides, at least in part, that the prior art of record, Yogewaren, Glinsky, and Soliman (

    PNG
    media_image1.png
    138
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    82
    592
    media_image2.png
    Greyscale

), taken either alone or in combination with the prior art of record, does not disclose a method, system, and medium, of designing a hydraulic fracturing operation, specifically including:
Regarding claim 1, "calculating a manipulated stress anisotropy of the portion of the reservoir based on the addition of the estimated hydraulic fracturing geometry at the third fracturing location; estimating a in combination with the remaining features and elements of the claimed invention. The teaching has not been, found in a single reference, nor would a modification of the prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that Applicant’s invention defines over the prior art of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Soliman (U.S. Patent Application Publication 20140048270) teaches alternating multi-stage  fracturing.
Sharma (U.S. Patent Application Publication 20160003020) teaches detailed texas two step fracture model.
Merron (U.S. Patent Application Publication 20150021021) teaches detailed Texas two-step fracture model.
M.Y. Soliman et al., “Fracturing design aimed at enhancing fracture complexity,” 2010, Society of petroleum Engineers, SPE 130043, 20 pages; teaches fracturing factors of rock brittleness, heterogeneity, and stress anisotropy, and Texas two-step fracturing, with fracture geometry models of each fracture:

    PNG
    media_image3.png
    66
    939
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    38
    530
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    203
    234
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    380
    202
    media_image6.png
    Greyscale


East (U.S. Patent Application Publication 20110017458) teaches measuring or calculating brittleness.
Dusterhoft (U.S. Patent Application Publication 20110209868) teaches adding an intermediate fracture improves stress anisotropy characteristics (paragraphs 0040-0049).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is 571-272-7955.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group Receptionist: 571-272-2100. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
RG


/KAMINI S SHAH/          Supervisory Patent Examiner, Art Unit 2127